The opinion of the court was delivered by
Redfield, J.
— From the auditor’s report in this case, we cannot consider the contract concerning the chaise, as any *509thing else, but an absolute, unconditional sale. If so, the plaintiff had no right to return it and thus rescind the contract, unless the defendant was guilty of fraud in the sale, which was not found by the auditor. Thornton v. Wynn, 12 Wheaton’s R. 183, S. C. 6 Pet. Conch R. 508. Strut v. Blay, 2 Barn. & Adol. 456, S. C. 22 Eng. C. L. 122.
2. We do not see how the plaintiff can reduce the defendant’s claim for the chaise to a mere quantum valebat. The defendant asked fifty five dollars for the chaise and the plaintiff agreed to give that sum, in a sleigh worth $50, and an order for $5. If the sleigh was not worth $50, plaintiff agreed to make up the deficiency. How then can the recovery be reduced to the actual value of the article ? Surely not unless we can substitute our own notion of justice in the place of the contract of parties. A contract for ten bushels of oats on a given day, if not fulfiled, is good only for the value of the commodity, at the time and place of delivery. But a contract for ten dollars, in oats at one dollar a bushel, if not fulfilled, is good for ten dollars, because the parties have stipulated the damages.
3. Was the defendant bound to make demand of the sleigh at Taplin’s or of the order of the plaintiff? We think not. The plaintiff sold the defendant a sleigh, then in existence, not one thereafter to be made. He had no such sleigh and this was well known to himself at the time of the contract. This was such a fraud as would excuse any demand, which must of course prove unavailing. Bowdell v. Parsons, 10 East, 359. If the plaintiff was not in a situation to perform the contract, as stipulated, the defendant was not bound to accept of a part performance, but might sue for the stipulated price of the commodity sold.
4. Was the sale at such an unconscionable price as to justify the plaintiff in rescinding it ? Not unless there was evidence of fraud. And if so, the question must have been decided by the triers of the fact, and not by the court. Brown v. Sawyer, 1 Aikens’ R. 130. It is very questionable indeed, whether mere inadequacy of price, will justify even a court of equity in setting aside a contract of sale. Wendell v. Van Rensselaer, 1 Johns. Ch. R. 344. Barrow v. Rhinelander, Id. 550. That has sometimes indeed been *510done, for that reason alone. It is very certain, however, if the thing be understandingly done, mere inadequacy of price will never excuse the performance of a contract.
Judgment affirmed.